 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 1 of 8 PageID #: 65




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NEW YORK
                                                                        X

              BRYCE MOTTRAM,

                                                          Plaintiff,
                                                                               Case No. 21-cv-00717-BMC
                                       v.

              SCHMITT INDUSTRIES, INC. d/b/a
              AMPLE HILLS CREAMERY and
              MICHAEL ZAPATA,

                                                       Defendants.
                                                                        X



                            STIPULATION AND ORDER OF CONFIDENTIALITY
                              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

              BRYCE MOTTRAM (hereinafter, “Plaintiff”) and Defendants SCHMITT INDUSTRIES, INC.

              d/b/a AMPLE HILLS CREAMERY and MICHAEL ZAPATA (hereinafter, “Defendants”), and

              all together constituting the parties (“Parties”) that:

                              1.      All information produced by the parties in this action shall be subject to the

              terms and provisions set forth herein.

                              2.      The following terms, as used herein, shall, without limiting the generality

              of the meaning of said terms, be construed as follows:

                                      a.      The parties to this action shall mean (i) Plaintiff and any authorized

              attorney(s) acting on behalf of Plaintiff; and, (ii) Defendants, as well as the employees and

              representatives of Defendants, and any authorized agent(s), attorney(s) or other entities or

              person(s) acting on behalf of Defendants.

                                      b.      “Confidential Information” means any information, not generally

               available to the public, pertaining to Plaintiff or to Defendants’ employees, clients, consumers,
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 2 of 8 PageID #: 66




               vendors, distributors or business practices where such information or documents are designated

               by the producing party as confidential or contain information not generally and lawfully known

               to the public at large. Such designation must occur in one of the following ways: (1) information

               contained in any document or part thereof may be so designated by marking the word

               “CONFIDENTIAL” on the document or any copy of it delivered to the other party; (2)

               information set forth in an affidavit may be so designated by including the word

               “CONFIDENTIAL” in the affidavit; (3) testimony of any witness deposed on oral examination,

               or a portion thereof, may be designated “CONFIDENTIAL” by making a statement on the record

               at the deposition or by marking the pertinent portion of the transcript “CONFIDENTIAL” within

               30 days of receipt of the transcript and serving a copy of the marked transcript upon the opposing

               party; or, it is clear from the content or context that the information is not generally and lawfully

               known to the public at large.

                             3.      Any confidential information produced in this action shall be used solely

              for the purpose of litigating the above-captioned matter and for no other purpose. The parties

              expressly agree that confidential information will not be disclosed to any third party during the

              pendency of this action and thereafter (except as permitted under the conditions specified in

              Paragraphs 4 and 5).

                             4.      Except as otherwise provided in this Stipulation of Confidentiality, material

              designated as “confidential information” by either party may be examined only by the following

              persons:

                                     a.        Parties, provided, however, that the respective receiving Party make

              no disclosure other than to her attorneys handling this lawsuit on their behalf or in proceedings in

              and regarding this lawsuit;




                                                             2
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 3 of 8 PageID #: 67




                                     b.      Upon prior written agreement to abide by the terms and provisions

              of this Stipulation of Confidentiality, as described in paragraph 5 herein, and only to the extent

              necessary for the prosecution of the instant matter, Parties’ witnesses and independent consultants

              or experts retained in connection with the instant action by the respective Party;

                                     c.      Upon prior written agreement to abide by the terms and provisions

              of this Stipulation of Confidentiality, as described in paragraph 5 herein, and only to the extent

              necessary for the defense of the instant matter, Defendants’ witnesses and independent consultants

              or experts retained in connection with the instant action by Defendants; and,

                                     d.      Judges, clerks, mediators or other members or employees of any

              court of competent jurisdiction over proceedings in or related to the instant action.

                             5.      Before any person identified in paragraphs 4(b) and 4(c) is given access to

               confidential information, she or she shall sign the “Agreement To Be Bound By Stipulation and

               Order of Confidentiality” attached hereto stating that she or she has received a copy of and has

               read this Stipulation of Confidentiality and agrees to be bound by the provisions set forth herein

               and to submit to the jurisdiction of this Court in connection with the enforcement of the provisions

               set forth herein. Access to confidential information shall not be given to any person who has not

               signed such Agreement. No such person shall be allowed to retain any document or other item

               designated as confidential beyond the time period necessary to accomplish the purpose for which

               disclosure to such person was permitted.

                             6.      Each disclosing party may waive the confidentiality provisions of this

              Stipulation of Confidentiality as to any information it has designated as confidential or any portion

              thereof, or any document or information that is not generally and lawfully known to the public,

              only by explicit written waiver, not by inadvertent disclosure. Such waiver shall not result in a




                                                           3
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 4 of 8 PageID #: 68




              waiver of the confidential status of any other information deemed confidential pursuant to this

              Stipulation of Confidentiality.

                             7.       Pursuant to Federal Rule of Evidence 502, the production of privileged or

              work-product protected documents or communications, electronically stored information (“ESI”),

              or information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

              protection from discovery in this case or in any other federal or state proceeding. This Order shall

              be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

              Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

              of documents, ESI, or information (including metadata) for relevance, responsiveness, and/or

              segregation of privileged and/or protected information before production. Moreover, nothing in

              this Order shall prevent a party from withholding production of a document considered privileged

              (including, but not limited to, on the bases of HIPPA, the attorney-client privilege or attorney work

              product doctrine) or otherwise protected from production.

                             8.       Any party that desires relief from the provisions of this Stipulation of

              Confidentiality or desires further protection with respect to discovery may, if agreement cannot be

              negotiated, seek appropriate relief from the Court upon no less than fourteen (14) days notice to

              the opposing party.

                             9.       Prior to filing any documents containing confidential information, the

              parties must obtain leave of the Court to file such documents under seal. Any confidential

              information may be filed with the Court without seal if agreed to by the parties or otherwise

              ordered by the Court.

                             10.      This Stipulation of Confidentiality may be amended by the agreement of the

               parties in the form of a written amendment to the Stipulation of Confidentiality.




                                                           4
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 5 of 8 PageID #: 69




                             11.      This Stipulation of Confidentiality shall remain in full force and effect

              indefinitely until modified, superseded, or terminated by agreement of the parties hereto or by

              court order.

                             12.      Within thirty (30) days after the conclusion of this action by final judgment

              not subject to appeal or by settlement, all documents or other items constituting or containing

              confidential information and all copies thereof which are in the possession, custody or control of

              each party or any person gaining possession, custody or control by each party, shall be returned to

              the opposing party, or certified to be destroyed.

                             13.      Nothing in this Stipulation constitutes an admission or agreement that any

              document or information is subject to discovery or is admissible as evidence in this case. All

              rulings with regard to admissibility of evidence will be made at the time of trial.

                             14.      Pending court approval of this Stipulation, the parties agree to abide by all

              of its terms, as if it had been approved by the Court.

              SO AGREED:

              JOSEPH & KIRSCHENBAUM LLP                           JACKSON LEWIS P.C.
              Attorneys for Plaintiff                             Attorneys for Defendants
              32 Broadway, Suite 601                              58 South Service Road, Suite 250
              New York, New York 10004                            Melville, New York 11747

              By: __________________________                      By:___________________________
                   Josef Nussbaum                                      Ana C. Shields
                                                                        
                   D. Maimon Kirschenbaum                         Date: _________________________
                      
              Date: _________________________

                                                      12thday of ____________,
                                   SO ORDERED ON THIS ____         April       2021

                                                 ________________________
                               Digitally signedU.S.D.J.
                                               by Brian M. Cogan



                                                            5
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 6 of 8 PageID #: 70




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NEW YORK
                                                                       X

              BRYCE MOTTRAM,

                                                        Plaintiff,
                                                                              Case No. 21-cv-00717-BMC
                                      v.

              SCHMITT INDUSTRIES, INC. d/b/a
              AMPLE HILLS CREAMERY and
              MICHAEL ZAPATA,

                                                     Defendants.
                                                                       X


                                   AGREEMENT TO BE BOUND BY STIPULATION
                                      AND ORDER OF CONFIDENTIALITY

                             I, _____________________, declare as follows:

                             1.      I have read and am familiar with the terms of the Stipulation and Order of

              Confidentiality (“Order”) in the above-captioned case governing disclosure of information

              designated as confidential.

                             2.      I understand and agree that any information designated as “Confidential

              Information” shall be kept confidential and used only in the preparation of this matter for trial and

              any other pre-trial proceedings in this case and that I may not disclose, convey, publish, or

              duplicate any of said confidential information other than under the limited conditions permitted in

              the Order.

                             3.      I agree to abide by all the terms of the Order and will not reveal or otherwise

              communicate to anyone any confidential information disclosed to me pursuant thereto except in

              accordance with the terms of said Order. I agree not to use any confidential information for any

              purpose other than the litigation of the above-captioned matter.
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 7 of 8 PageID #: 71




                               4.     I agree that within the time frame specified in the Order, I will return all

              confidential information to the party who provided it to me, as well as all copies thereof and will

              destroy any notes in my possession containing any confidential information covered by the terms

              of this Order.

                               5.     I acknowledge that the Order is binding on me. I consent to the personal

              jurisdiction of the above-captioned Court for the purposes of determining whether I have complied

              with this Order.

                               I declare under penalty of perjury under the laws of the State of New York that the

              foregoing is true and correct.

                               Executed this ____ day of ________, 2021, at __________________.


                                                             ____________________________________
                                                             Signature

                                                             ____________________________________
                                                             Printed Name

                                                             ____________________________________
                                                             Address




                                                            2
 
 
                        
                           
                                    
                                        
                                                     
                Case 1:21-cv-00717-BMC         Document 18 Filed 04/12/21 Page 8 of 8 PageID #: 72




              4828-0595-0684, v. 1




                                                     2
